Title: To James Madison from Joseph Browne, 26 August 1806
From: Browne, Joseph
To: Madison, James



Sir
St. Louis August 26th. 1806.

I have the Honor to inform you that in consequence of orders he had receiv’d from the Secretary of War, Governor Wilkinson left this place on his Voyage down the Mississippi on the 16th. instant.  The office of Governor of this Territory becoming thereby vacant, the Government devolves on me.  As long as I may continue to exercise this Function, I shall consider it my Duty occasionally to communicate to you any Events in the civil Department of the Territory that may be thought interesting.
It may not be deemed unimportant to give you a sketch of the occurrences here from the time the present Government was established.
When Govr. Wilkinson first arrived in the Territory, except a few malcontents, a general satisfaction and pleasure seemed to pervade all ranks of Society.  His polite manners, address and character attached to him, almost to a Man, the french Citizens; they were highly gratified that in the same Person were combined the civil Government of this Country and the Command of the military of the United States, they looked up to him as the patron & preserver of their property and protector of their persons.  This Union of power was congenial to their Habits, they therefore regarded it as a presage of future prosperity, and took every Occasion to profess an intire Acquiescence in the change of Government.  But altho’ the french Citizens have thus submitted with a good Grace to this change, it cannot be expected, but that they repine in silence at their new political position.  The more opulent derived a certain Importance under the spanish Government, which under the American is lost.  Under the old regime they never meddled with political Affairs.  Under the new they have witnessed Occurrences, which rather disgust, than create a Desire to partake in them.  A great Majority of the other Citizens appeared to approbate the Appointment, and for a while to be well satisfied with the Administration of Govr Wilkinson.  The great Mass of the American settlers are in general a very illiterate set of Men, who had been driven by their Debts or their Crimes from the American States and took refuge under the Spanish monarchy.  They lead a semy-savage life, dependant on the chase and a miserable Agriculture.  They are excellent woodsmen and in case of Indian Hostilities, would be useful soldiers, if they could be subjected to military controul, but their erratic habits have extremely weakened, if not destroyed, every thing like an amor patria.  Although the principles of political Liberty do not appear to be understood, or even thought of by them they seemed to be well satisfied with the change of Government, inasmuch as they expected, that the Lands they occupied, would be secured to them.
Thus the Affairs of the Territory appeared, for a while, to be in a good train, when unfortunately, Governor Wilkinson’s Desire to promote the Welfare of the Country, and Zeal to repress the vice and fraudulent attempts of some Miscreants here, brought on him, the obloquy, Persecution and Hatred of certain factious Demagogues, who by their impudent Assertions, false insinuations, and palpable Lies, have beguiled the weak understandings of great numbers of credulous ignorant People, which tended greatly to diminish the Governor’s Usefulness.  There is no trait in the human character more dishonorable, than the avidity with which Slander is propagated, and the reluctance with which a refutation is received.  Slander flies with the velocity and buzz of the humming Bird, and refutation travels after on the Back of the Glow worm, which, though it may enlightens its immediate vicinity, yet its influence is extremely limited.
The unfortunate misunderstanding between the Executive and the Judiciary of the Territory has also done incalculable injury to the Country, it has alienated a reverence for the Laws and weakened a respect for Government.
A little time and sober reflection would probably have set all these things to rights again, but another source of Discontent palsies our Hopes for the present.  The Law for the Adjustment of titles to Land in the Territory appears to me to manifest an Intention on the part of the United States, not only to be just, but generous to the Claimants; but the decisions of the Board of Commissioners have been adverse to a great proportion of claims, and to such claims, as under the Spanish Government were deemed of unquestionable Validity.  Far be it from me to insinuate that the Commissioners have not acted in perfect Conformity to the Letter of the Law, and the Instructions they have received from competent Authority, but the immediate Effect in a variety of ways, is seen to diminish the people’s confidence in the rectitude of Government, but there can be no Doubt Congress will ultimately cause ample Justice to be done: to those complaints may be added that a Law of the last Session of Congress has prolonged the time in the District of Orleans for delivering to the Register of the Land Titles, Claims to Land, until the first Day of January next, but in this Territory a great number of Claims are to be forfeited, because the Claimants could not comply with an Impossibility.
At this moment considerable insubordination exists amongst the Militia in some parts of the Territory.  All the officers of a Battalion commanded by Major Richardson in the upper parts of this District, have resigned their Commissions and say they will not hold an Office under Governor Wilkinson.  To this they have probably been instigated by the Insinuations and unjustifiable Assertions of a certain Gentleman from Georgia, who having possessed the Confidence of the President ought to blush at the Mischief he has done.
In this Territory a Deficiency of Characters capable of, and willing to hold, Offices both civil and military is peculiarly great which adds very essentially to the solicitude and responsibility of the Executive, for insubordination must be expected to ensue, where the chief Magistrate is not properly supported by competent Assistants.
From this exposé of the political Situation of the Territory you will readily perceive that the Office of Governor here is not a sinecure, for the people are too uninformed of republican principles to be capable of self Government, and too little attached to the present System to be much trusted: but by Patience and good Example, and the placing the management of the Affairs of the Territory in the Hands of a discreet, firm and honest Executive; I hope yet to see this Country fast advancing to that Importance, which the boundless Extent of its navigable Waters, Excellence of climate, fertility of Soil and mineral Productions seem peculiarly to destine it.  With great respect & consideration I have the Honor to be Yr most hble Servt

Joseph Browne


Endorsed Louisiana Secretary, 26 Augt 1806 Recd 20 Septr

